Case 2:07-cr-20189-DML-RSW ECF No. 226-7, PagelD.2594 Filed 03/12/20 Page 1 of 1

REQUEST FOR ADMINISTRATIVE REMEDY
PART B — RESPONSE

CROMER, JOHNNIE

Reg. No.: 41933-039
Remedy I.D.: 1001326-F1
Qtr: Unit F/A

This is in response to your Request for Administrative Remedy
receipted December 27, 2019, in which request to be considered for
early release pursuant to 18 U.S.C.3582 (c) (1) (A). You are
requesting release based upon the fact you were sentenced for Title
18:924(C) Brandishing a Firearm During the Commission of a Violent
Crime in conjunction with your current offense which you claim is
not permitted under the First Step Act of 2018.

A review of this matter indicates you previously requested a
Compassionate Release based upon having completed more than fifty
percent of your sentence with a good incarceration record. This
requést was denied on December 3, 2019. Therefore, you are advised
to resubmit request for Compassionate Release based upon the criteria
you site from the First Step Act.

Based on these findings, your Request for Administrative Remedy is
for informational purposes.

If you are not satisfied with this response, you may appeal to the
Regional Director, Bureau of Prisons, Northeast Region, U.S. Custom
House, 7th Floor, 2°4 and Chestnut Streets, Philadelphia,
Pennsylvania, 19106, within 20 calendar days of the date of this
response.

Me CM /- 30-2020

Mark K. Williams, Warden Date
